IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00347-CR
                                 No. 10-10-00348-CR

TODD PHILLIPPI,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the County Court at Law
                               Ellis County, Texas
                    Trial Court Nos. 05-C-3702 and 05-C-3707


                           MEMORANDUM OPINION


       The briefs in these appeals were originally due to be filed by February 4, 2011.

When no briefs were filed, a late brief notice was sent to appellant, Todd Phillippi, on

February 15, 2011. Twenty days later, Phillippi’s motion for extension of time to file his

briefs was filed. The Court granted an extension of time to file the briefs to June 20,

2011. No briefs were filed for Phillippi.

       By letter dated June 30, 2011, the Clerk of this Court notified Phillippi that

pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of Appellate Procedure, the
Court would dismiss these appeals for want of prosecution unless, within 21 days of the

date of the letter, a brief was filed in each of these appeals. Phillippi was further

warned that if no briefs were filed by 5:00 p.m. on July 21, 2011, these appeals would be

dismissed. TEX. R. APP. P. 42.3(b). No briefs were filed by the 5:00 p.m. deadline.

        Accordingly, these appeals are dismissed.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 3, 2011
Do not publish
[CV06]




Phillippi v. State                                                                    Page 2